Exhibit (10)(ay)




SECOND (QUALIFICATION) AMENDMENT TO THE
MET-PRO CORPORATION SALARIED PENSION PLAN


This Second (Qualification) Amendment to the Met-Pro Corporation Salaried
Pension Plan (the “Plan”) is made by Met Pro Corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company established the Plan for its eligible employees effective
as of September 1, 1968, and amended and restated as of September 1, 2007;


WHEREAS, the Company reserved the right in Section 16.1 of the Plan to amend the
Plan at any time; and


WHEREAS, the Company wishes to amend the Plan as requested by the Internal
Revenue Service in connection with the application for a favorable determination
letter.
 
NOW, THEREFORE, the Plan is hereby amended as set forth below.
 
1.           The following sentence is added to the end of Section 9.1(b)
(Definition of Compensation):
 
For purposes of this Article, Compensation also includes payments made by the
later of 2½ months after severance from employment, or the end of the limitation
year that includes the date of severance from employment, if, absent a severance
from employment, such payments would have been paid to the Employee while the
Employee continued in employment, and are regular compensation for services
during the Employee’s regular working hours, compensation for services outside
the Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses or other similar compensation.
 
2.           Section 9.3(a) is revised as follows:
 
(A)         Subsection (2) is revised to read as follows:



--------------------------------------------------------------------------------


 
“100% of the Employee’s High Three-Year Average Compensation (the ‘Compensation
Limit’).”
 
(B)         A new paragraph is added to the end of Section 9.3(a) of the Plan as
follows:
 
High Three-Year Average Compensation shall mean the average compensation for the
three consecutive Years of Service (or, if the Participant has less than three
consecutive Years of Service, the Participant’s longest consecutive period of
service, including fractions of years, but not less than one year) with the
Company or a Participating Company that produces the highest average.  A Year of
Service with the Company or a Participating Company is the 12-consecutive month
period defined in Section 1.62 of the Plan.  In the case of a Participant who is
rehired by the Company or a Participating Company after a severance from
employment, the Participant’s High Three-Year Average Compensation shall be
calculated by excluding all years for which the Participant performs no services
for and receives no Compensation from the Company or a Participating Company
(the break period) and by treating the years immediately preceding and following
the break period as consecutive.  A Participant’s Compensation for a Year of
Service shall not include Compensation in excess of the limitation under §
401(a)(17) of the Internal Revenue Code that is in effect for the calendar year
in which such Year of Service begins.


3.           The last sentence of Section 17.1(f)(1) is amended to read as
follows:
 
In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “5-year period” for “1-year period.”




IN ALL OTHER RESPECTS, this Plan is continued in full force and effect. In order
to maintain the terms of the Plan in a single document, this Amendment may be
incorporated into the most recent restatement of the Plan.


IN WITNESS WHEREOF, the Company has caused this Second (Qualification) Amendment
to be executed by its duly authorized officer this 11th day December, 2009.
 



--------------------------------------------------------------------------------


 
ATTEST:
 
Met Pro Corporation
                                   
By
/s/ Amy Covely
 
By
/s/ Gary J. Morgan
             
Title:
Human Resources Manager
 
Title:
Senior Vice President Finance
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


